Per Curiam.

The amounts awarded for temporary alimony and counsel fees are unsupported by adequate proof of the conclusions stated by plaintiff as to defendant’s means. There is no issue except as to the amount of the permanent alimony to which plaintiff shall be entitled. Under the circumstances of this ease, proof of financial ability can best be adduced upon a plenary trial, following such pretrial procedures as may appear advisable, these to be undertaken and concluded without unnecessary delay and to be followed promptly by trial. Either party might properly apply, at this time, for a trial preference, upon which application the trial court could consider the advisability of assigning the ease for trial before a Justice to be designated, who would meanwhile retain supervision of the action pending the completion of such pretrial procedures as shall be promptly undertaken. Order modified, on the law and the facts and in the interests of justice, so as to reduce the amount awarded for temporary alimony to the sum of $300 per week; so as to reduce the amount awarded for counsel fees to the sum of $10,000, with leave to apply at the conclusion of the trial or other disposition of the action for an additional an ard of counsel fees; and so as to provide that either party may apply for a lurther modification of said order in the event there shall be unnecessary delay ii proceeding to trial; and, as so modified, affirmed, without costs.
Gibson, P. J., Terlihy, Reynolds, Taylor and Hamm, JJ., concur.